NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE HEWLETT-PACKARD COMPANY,
Petitioner. '

Miscellaneous Docket N0. 124

On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas `in case no.
11-CV-90, Judge Rodney Gi1strap.

ON PETITION

Before NEWMAN, LoURIE, and O’MALLEY, Circuit Judges.
NEWMAN, Circuit Judge.

ORDER

I~IeWlett-Packard Company ("HP") petitions for a writ
of mandamus to direct the United States District Court
for the Eastern District of Texas to vacate its order deny-
ing HP’s motion to sever and transfer. Lodsys, LLC and
Lodsys Group, LLC (“Lodsys”) oppose.

In fn re EMC', _ F.3d _, 2011-1\/[100 (Fed. Cir. May 4,
2012), we recently set forth the standard for assessing a

IN RE HEWLETT-PACKARD COMPANY 2

motion to sever under Federal Rule of Civil Procedure
21(a).

We deem it the better course for HP to first move the
district court for reconsideration of its order denying HP’s
motion to sever and transfer in light of our decision in In
re EMC. We therefore deny HP’s petition for a writ of
mandamus without prejudice to refiling.

Accordingly,
IT ls ORDERED THAT:

The petition for a writ of mandamus is denied.

FoR THE COURT

 2 1  /s/ Jan Horbaly
Date J an Horbaly

Clerk

ccc Sean C. Cunningham, Esq.

Christopher M. Huok, Esq.

C1erk, United States District Court for the Eastern
District of Texas

s25

LED
UBTFiJF APPEALS FOH
u's.'l'{l:~l% FEDERAL CiRCUlT

JUN 21 2012

JAN HUHBALY
CLEBK